DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (JP 201890732) in view of Ryosuke (WO 2016/031998)
In regards to claim 1, Harada teaches grease composition for movable coupling (joint) comprising dimethyl silicone base oil and further comprising an additive selected from at least one of carboxylic acid-modified silicone and amino-modified silicone (abstract).  The amino-modified silicone has compounds of formula 1) and formula 2) [0011].  The amino silicone compound is present at from 0.01 to 15% by weight of the composition [0029, 0030].  The composition can comprise thickener such as soap, urea etc., which provides the limitation of an additive as claimed [0033].  The composition can comprise other additives such as antioxidants including hindered phenol, alkylated diphenylamine etc. at from 0.1 to 20% [0034].  The joint can be an automobile suspension, spherical (i.e., ball joint) portion etc. [0037, 0038].  Harada does not particularly recite the presence of modified polyolefin as claimed.
Ryosuke is drawn to grease composition for rolling and sliding parts which can comprise base oil, thickener and an additive which is polyolefin wax (i.e., modified polyolefin) such as polyethylene wax, oxidized polyethylene wax, polypropylene wax etc. (abstract).  The wax can provide improved thickening especially in low speed regions where an oil film is unlikely to be formed, suppress direct contact between metallic parts and can lengthen peeling life [0019].  The polyolefin wax is present in the composition in amounts of from 0.1 to 10% by weight [0024].  The grease is useful for automobile parts such as joints etc., such as a constant velocity joint (i.e., movable joint for suspensions) similar to Harada [0001, 0002 and 0029].
Thus, persons of ordinary skill in the art at the time the claim was filed would have found it obvious to have provided the polyolefin wax ingredient of Ryosuke and in the recited amounts into the grease of Harada, as Ryosuke teaches that it provides improved thickening and provides oil lubricity in regions of low speed where oil film is unlikely to be formed, suppresses direct contact between metal to metal surfaces and lengthens peeling life.
Harada in view of Ryosuke teaches the grease having the claimed ingredients and would be suitable for performing the intended use limitation as grease for ball joints.
In regards to claim 2, Harada and Ryosuke teach the composition comprising dimethyl silicone base oil as previously stated.
In regards to claims 3, Harada and Ryosuke teach the composition having the amino silicone structures as previously stated.
In regards to claims 4, 6, Harada and Ryosuke teach the composition having the oxidized polyethylene or oxidized polypropylene which is present in amounts of from 0.1 to 10% in the grease.
In regards to claims 5, 7, Harada and Ryosuke teach the composition having the polyethylene at from 0.1 to 10% and the amino silicone at from 0.01 to 15% which provides ratios that overlaps the claimed limitation.
In regard to claim 8, Harada and Ryosuke teach the composition having the same modified polyolefin of the claims and would be expected to have similar properties such as acid value.  Ryosuke teaches they preferably have an acid value of from 0 to 10 mgKOH/g [0020].
In regards to claim 9, Harada and Ryosuke teach the composition having the claimed ingredients in the claimed amounts, and thus would be expected to provide similar static friction coefficient property as claimed.
In regards to claim 10, Harada and Ryosuke teaches the composition having the antioxidants of the claim as previously stated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771